
	

114 HR 874 : American Super Computing Leadership Act
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 874
		IN THE SENATE OF THE UNITED STATES
		May 20, 2015Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Department of Energy High-End Computing Revitalization Act of 2004 to improve the
			 high-end computing research and development program of the Department of
			 Energy, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the American Super Computing Leadership Act. 2.DefinitionsSection 2 of the Department of Energy High-End Computing Revitalization Act of 2004 (15 U.S.C. 5541) is amended by striking paragraphs (1) through (5) and inserting the following:
			
 (1)Co-designThe term co-design means the joint development of application algorithms, models, and codes with computer technology architectures and operating systems to maximize effective use of high-end computing systems.
 (2)DepartmentThe term Department means the Department of Energy. (3)ExascaleThe term exascale means computing system performance at or near 10 to the 18th power floating point operations per second.
 (4)High-end computing systemThe term high-end computing system means a computing system with performance that substantially exceeds that of systems that are commonly available for advanced scientific and engineering applications.
 (5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). (6)Leadership systemThe term leadership system means a high-end computing system that is among the most advanced in the world in terms of performance in solving scientific and engineering problems.
 (7)National laboratoryThe term National Laboratory means any one of the seventeen laboratories owned by the Department. (8)SecretaryThe term Secretary means the Secretary of Energy.
 (9)Software technologyThe term software technology includes optimal algorithms, programming environments, tools, languages, and operating systems for high-end computing systems..
 3.Department of Energy high-end computing research and development programSection 3 of the Department of Energy High-End Computing Revitalization Act of 2004 (15 U.S.C. 5542) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking program and inserting coordinated program across the Department;
 (B)by striking and at the end of paragraph (1); (C)by striking the period at the end of paragraph (2) and inserting ; and; and
 (D)by adding at the end the following new paragraph:  (3)partner with universities, National Laboratories, and industry to ensure the broadest possible application of the technology developed in this program to other challenges in science, engineering, medicine, and industry.;
 (2)in subsection (b)(2), by striking vector and all that follows through architectures and inserting computer technologies that show promise of substantial reductions in power requirements and substantial gains in parallelism of multicore processors, concurrency, memory and storage, bandwidth, and reliability; and
 (3)by striking subsection (d) and inserting the following:  (d)Exascale computing program (1)In generalThe Secretary shall conduct a coordinated research program to develop exascale computing systems to advance the missions of the Department.
 (2)ExecutionThe Secretary shall, through competitive merit review, establish two or more National Laboratory-industry-university partnerships to conduct integrated research, development, and engineering of multiple exascale architectures, and—
 (A)conduct mission-related co-design activities in developing such exascale platforms; (B)develop those advancements in hardware and software technology required to fully realize the potential of an exascale production system in addressing Department target applications and solving scientific problems involving predictive modeling and simulation and large-scale data analytics and management; and
 (C)explore the use of exascale computing technologies to advance a broad range of science and engineering.
 (3)AdministrationIn carrying out this program, the Secretary shall— (A)provide, on a competitive, merit-reviewed basis, access for researchers in United States industry, institutions of higher education, National Laboratories, and other Federal agencies to these exascale systems, as appropriate; and
 (B)conduct outreach programs to increase the readiness for the use of such platforms by domestic industries, including manufacturers.
							(4)Reports
 (A)Integrated strategy and program management planThe Secretary shall submit to Congress, not later than 90 days after the date of enactment of the American Super Computing Leadership Act, a report outlining an integrated strategy and program management plan, including target dates for prototypical and production exascale platforms, interim milestones to reaching these targets, functional requirements, roles and responsibilities of National Laboratories and industry, acquisition strategy, and estimated resources required, to achieve this exascale system capability. The report shall include the Secretary's plan for Departmental organization to manage and execute the Exascale Computing Program, including definition of the roles and responsibilities within the Department to ensure an integrated program across the Department. The report shall also include a plan for ensuring balance and prioritizing across ASCR subprograms in a flat or slow-growth budget environment.
 (B)Status reportsAt the time of the budget submission of the Department for each fiscal year, the Secretary shall submit a report to Congress that describes the status of milestones and costs in achieving the objectives of the exascale computing program.
 (C)Exascale merit reportAt least 18 months prior to the initiation of construction or installation of any exascale-class computing facility, the Secretary shall transmit a plan to the Congress detailing—
 (i)the proposed facility's cost projections and capabilities to significantly accelerate the development of new energy technologies;
 (ii)technical risks and challenges that must be overcome to achieve successful completion and operation of the facility; and
 (iii)an independent assessment of the scientific and technological advances expected from such a facility relative to those expected from a comparable investment in expanded research and applications at terascale-class and petascale-class computing facilities, including an evaluation of where investments should be made in the system software and algorithms to enable these advances..
			
	Passed the House of Representatives May 19, 2015.Karen L. Haas,Clerk
